Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Orthofix International N.V. (“Orthofix”) on Form10-Q for the quarterly period ended September 30, 2015, (the “Report”), as filed with the Securities and Exchange Commission on the date hereof,Bradley R. Mason, Chief Executive Officer and President of Orthofix, and Doug Rice, Chief Financial Officer, each certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to his knowledge: 1. The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Orthofix. Dated: November 3, 2015 /s/ BRADLEY R. MASON Name: Bradley R. Mason Title: President and Chief Executive Officer Dated: November 3, 2015 /s/ DOUG RICE Name: Doug Rice Title: Chief Financial Officer
